DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15,17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5-8,,11-13,15-17of U.S. Patent No. 10308561. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN claims and instant claims make claim to combination of P. bilaji 50162 and P. bilaji 50169 in talc(carrier) being applied to soybean seed in 102 -106 cfu as well as each of P. bilaji 50162 and P. bilaji 50169 being applied separately rendering obvious the instant claims. For illustration Figure 3 below can be found in both cited patents as well as in instant application. Figure three represents treating soybean seed with P. bilaji 50162 and P. bilaji 50169 separately as well as the blend of the two. See Figure 3 copied and pasted below(taken from instant Specification): 

    PNG
    media_image1.png
    657
    582
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    169
    610
    media_image2.png
    Greyscale

 Note, the P. bilaji 50169 is only about 0.1 shoot weight less than the blend of P. bilaji 50169 and P. bilaji 50162. This difference may infer improvement but it appears to be obvious rather than synergistic. The Specification does not provide methodology of how synergy is being calculated or measured. Thus the instant claims are rendered obvious over US Patent 10308561.

Claims 1-4,6-14,17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,9-19U.S. Patent No. 9101088. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN claims and instant claims make claim to combination of P. bilaji 50162 and P. bilaji 50169 being applied to soybean seed in 102 -106 cfu as well as each of P. bilaji 50162 and P. bilaji 50169 being applied separately rendering obvious the instant claims. For illustration Figure 3 below can be found in both patents as well as in instant application. Figure 3 represents treating soybean seed with P. bilaji 50162 and P. bilaji 50169 separately as well as the blend of the two. See Figure 3 below: 

    PNG
    media_image1.png
    657
    582
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    169
    610
    media_image2.png
    Greyscale

 Note that the P. bilaji 50169 is only about 0.1 shoot weight less than the blend of P. bilaji 50169 and P. bilaji 50162. This difference may infer improvement but it appears to be obvious rather than synergistic. The Specification does not provide methodology of how synergy being calculated or measured. Thus the instant claims are rendered obvious over US Patent 9101088.

Claims 1-4,6-14,16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5,7,9-13,14,16-19,22,23 U.S. Patent No. 9340464. Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN claims and instant claims make claim to combination of P. bilaji 50162 and P. bilaji 50169 being applied to seed in 102 -106 cfu as well as each of P. bilaji 50162 and P. bilaji 50169 being applied separately rendering obvious the instant claims. The P. bilaji 50162 and P. bilaji 50169 can be in a liquid carrier.  It is obvious that USPN seed can be a soybean seed because the body of USPN specification teach soybean seed. For illustration Figure 3 below can be found in both patents as well as in instant application. Figure 3 represents treating soybean seed with P. bilaji 50162 and P. bilaji 50169 separately as well as the blend of the two. See Figure 3 below: 

    PNG
    media_image1.png
    657
    582
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    169
    610
    media_image2.png
    Greyscale

 Note that the P. bilaji 50169 is only about 0.1 shoot weight less than the blend of P. bilaji 50169 and P. bilaji 50162. This difference may infer improvement but it appears to be obvious rather than synergistic. The Specification does not provide methodology of how synergy being calculated or measured. Thus the instant claims are rendered obvious over US Patent 9340464.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification and claim make a claim to synergy for a combination of P. bilaji 50162 and P. bilaji 50169 being applied to soybean seed, i.e. the combination of fungi yield unexpected result for the combination applied in comparison to the individual results. The Specification does provide any data on the calculation of synergy is done or guidelines on how the synergy is determined or measured. The Specification relies on Figure 3 below to show synergy in soybean: 

    PNG
    media_image2.png
    169
    610
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    657
    582
    media_image1.png
    Greyscale

Note that the P. bilaji 50169 is only about 0.1 shoot weight less than the blend of P. bilaji 50169 and P. bilaji 50162. This difference may infer improvement but it appears to be obvious rather than synergistic. The Specification does not provide methodology of how synergy is being calculated or measured. Thus the instant claims are rendered obvious over US Patent 10308561. It appears that Applicant did not have possession of the invention presently at the time invention was made as it relates to synergy. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616